Smith, Justice, delivered the opinion of the Court: This is the case of an appeal from a justice of the peace to the Circuit Court, and from the Circuit Court of Hamilton county to this Court. The cause was tried in the Circuit Court without a jury. The appellants, who were defendants in the Circuit Court, took an exception to the judgment of the Circuit Court on the evidence in the cause, on the day after the rendition of the final judgment. It will be perceived that this cause comes directly within the principles of the decision in the case of Swafford v. Dovenor, decided at this term, that no bill of exceptions lies to the judgment of the Circuit Court.(1)  The judgment is necessarily affirmed with costs. Judgment affirmed.   See note to the case of Swafford v. Dovenor. Ante 165.